DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 10, 11, 13, 14, 17, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Claim 5 and 17 recites “another point on the curved inner surfaces”.  Since there is no claimed first point on the surfaces, it is unclear what is meant by “another point”. 

	Claim 5 and 17 recites “a signal…that is capable of escaping the cavity”.  It is unclear what structural limitation this places on the apparatus claim.  

Claim 6 and 18 recites “another point on the curved inner surfaces”.  Since there is no claimed first point on the surfaces, it is unclear what is meant by “another point”. 



Claim 10 recites “a crosswise quadrant”.  It is unclear what this limitation refers to.  It is unclear what this is a quadrant of and what it is “cross wise” from.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim 10 seeks to define a received signal angular location.  However, limitations of claim 10 do not fully describe the structure of the invention or how the various claimed structures relate.  
Claim 10 recites “a reflection of a signal”.  It is not clear what the signal is reflecting from and it is believed by Examiner that the location of the reflecting object greatly influences the received reflection location.  
Claim 10 recites “the transmission point”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites “a normal line at a transmission point” and “a normal line at a reception point”.  Normal direction must be defined against a surface or line segment or the like.  A point has no direction normal to itself.  
Claim 10 seeks to define the received angular location, however it further defines such a received angular location based on the incident angle at “a reception point”.  There is no context given for the angle theta and which frame of reference it is being 

Claim 11 recites “a crosswise quadrant”.  It is unclear what this limitation refers to.  It is unclear what this is a quadrant of and what it is “cross wise” from.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 11 recites angular locations but gives no frame of reference from which the angular locations are measured.  It is impossible to ascertain the scope of such limitation without knowing the coordinate system being used.  

Claim 13 recites “premier”.  It is believed Applicant intended this claim to recite “perimeter”

Claim 14 recites “a flip-wise quadrant”.  It is unclear what this limitation refers to.  It is unclear what this is a quadrant of and what it is “flip-wise” from.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim 14 recites “a reflection of a signal”.  It is not clear what the signal is reflecting from and it is believed by Examiner that the location of the reflecting object greatly influences the received reflection location.  
Claim 14 recites “the transmission point”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 recites “a normal line at the transmission point” and “a normal line at a reception point”.  Normal direction must be defined against a surface or line segment or the like.  A point has no direction normal to itself.  
Claim 14 seeks to define the received angular location, however it further defines such a received angular location based on the incident angle at “a reception point”.  There is no context given for the angle theta and which frame of reference it is being measured from.  It is impossible to ascertain the scope of such limitation without knowing the coordinate system being used.  

Additional claims are rejected at least for their dependence upon a rejected base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US 2011/0095892) 
Claim 1: Hong discloses A walk-through gate device (Figure 3), comprising:
a walk-through gate structure having boundaries including curved inner surfaces on each side of a cavity (Figures 3, 4B, 5, 6 elements 130), wherein the curved inner surfaces are at least partially covered by a reflective material (para 0037);
at least one radio frequency (RF) signal transmitter (Figures, element 1 RFID tag_;
at least one RF signal receiver (Figures, elements 150 antenna array); and
apertures that provide access to the cavity of the walk-through gate structure (figures 3 and 6 showing entry and exit of the cavity defined by the two opposing RFID reader structures)
 
Claim 2: Hong discloses at least one of the at least one RF signal transmitter and the at least one RF signal receiver are positioned tangent to the curved inner surface (Fig 3, 4A, 4B, antenna array elements 150)
A BRI of this claim would include only one of the transmitter or receiver being positioned tangent to the curve based on the language “at least one of the at least one RF signal transmitter and the at least one RF signal receiver”.  

Claim 3: Hong discloses at least one signal processing unit configured to perform signal space separation between a region inside of the walk-through gate structure and a region outside of the walk-through gate structure (fig 2 element 190 and 110, para 0034-0036, 0042)

Claim 5: Hong discloses the at least one RF signal transmitter generates a signal that is transmitted toward another point on the curved inner surfaces that is capable of escaping the cavity after a minimum number of reflections inside the cavity (Fig 1, 3, 5, 6, RFID tag transmitting element 1).  An embodiment in which the RFID tag transmits a signal that does not bounce at all or that does bounce but not infinitely would be inherent to the configuration of Hong.    

Claim 6: Hong discloses the at least one RF signal transmitter generates a signal that is transmitted toward another point on the curved inner surfaces that is allowed to escape the cavity after a predetermined minimum attenuation (Fig 1, 3, 5, 6, RFID tag transmitting element 1).  An embodiment in which the RFID tag transmits a signal that 

Claim 7: Hong discloses any signal that enters the cavity has to escape the cavity through finite reflections (Fig 1, 3, 5, 6, RFID tag transmitting element 1).  An embodiment in which the RFID tag transmits a signal that does not bounce at all or that does bounce but not infinitely would be inherent to the configuration of Hong.    
A BRI of the claim limitation “any signal that enters the cavity has to escape the cavity through finite reflections or is absorbed by at least one RF absorber positioned on the curved inner surfaces” encompasses embodiments in which the signal escapes or a separate embodiment in which there is positioned an RF absorber on the inner surfaces but not necessarily both.  

Claim 8: Hong discloses the curved inner surfaces include multiple arcs of at least one circle in a two-dimensional cross section (para 0037, fig 5, 6 element 130)

Claim 10 and 11: Hong discloses the claimed geometric relationship between transmitted signal and received reflected signal location as inherent to the configuration of Hong.  As RFID tag element 1 passes through the gateway such an equation would be satisfied at some position within the field of view of the RFID Reader elements 150.  

Claim 12: Hong discloses the curved inner surfaces comprises a convex surface comprised of RF reflective material (para 0037-0040, fig 3, 4A, 4B element 130)

Claim 14: Hong discloses the claimed geometric relationship between transmitted signal and received reflected signal location as inherent to the configuration of Hong.  As RFID tag element 1 passes through the gateway such an equation would be satisfied at some position within the field of view of the RFID Reader elements 150.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9, 13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2011/0095892)  as applied to claim 1 above, and further in view of Iwanaka (US 2012/0306712).
Claim 9: Hong discloses a mid-section of the curved inner surfaces includes RF reflective material (para 0037-0040, fig 3, 4A, 4B)
Hong does not disclose a remaining section of the curved inner surfaces includes RF absorbing material.
Iwanaka discloses a curved reflector radio wave antenna wherein a mid-section of the curved inner surfaces includes RF reflective material and a remaining section of the curved inner surfaces includes RF absorbing material (fig 6 curved parabolic RF reflector element 210 occupying a center portion and RF absorbing material 100 lining a perimeter of the curved reflector 210).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Iwanaka in order to reduce extraneous sidelobe reflections that might interfere with target detection (Iwanaka para 0002, 0007)

Claim 13: Hong does not discloses at least part of a perimeter of the convex surface comprised of RF reflective material is lined with RF absorbing material.
Iwanaka discloses a curved convex RF reflector radio wave antenna wherein a mid-section of the curved inner surfaces includes RF reflective material and a remaining section of the curved inner surfaces includes RF absorbing material (fig 6 curved 

Claim 15: Hong discloses A walk-through gate device, comprising:
a walk-through gate structure having boundaries formed from arcs of ellipses on each side of a cavity (Figures 3, 4B, 5, 6 elements 130, para 0037), wherein the boundaries are at least partially covered by a reflective material (para 0037);
at least one radio frequency (RF) signal transmitter positioned tangent to the boundaries (Figures, element 1 RFID tag, tangential positioning inherent as the tag moves through the gateweay)
apertures that provide access to the cavity of the walk-through gate structure (figures 3 and 6 showing entry and exit of the cavity defined by the two opposing RFID reader structures);
at least one RF receiver positioned tangent to the boundaries (Figures, elements 150 antenna array); and
at least one signal processing device configured to perform signal space separation between a region inside of the walk-through gate structure and a region outside of the walk-through gate structure (fig 2 element 190 and 110, para 0034-0036, 0042)
Hong does not disclose at least one RF absorber positioned on the boundaries.


Claim 16: Hong discloses the at least one receiver is configured to receive transmission signals from at least one radio frequency identifier (RFID) within the boundaries of the walk-through gate structure (Figured element 1, para 0017)

Claim 17: Hong discloses the at least one RF signal transmitter generates a signal that is transmitted toward another point on the curved inner surfaces without a capability to escape the cavity after multiple reflections (Fig 1, 3, 5, 6, RFID tag transmitting element 1).  An embodiment in which the RFID tag transmits a signal that does not bounce at all or that does bounce but not infinitely would be inherent to the configuration of Hong.    

Claim 18: Hong discloses the at least one RF signal transmitter generates a signal that is transmitted toward another point on the curved inner surfaces that is allowed to escape the cavity after a predetermined minimum attenuation (Fig 1, 3, 5, 6, 

Claim 19: Hong discloses the boundaries comprise curved inner surfaces arranged in mirror image to each other (fig 3, 6 elements 130)

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2011/0095892) in view of Bergdale (US 2017/0055157)
Claim 20: Hong discloses A computer system for implementing a walk-through gate, comprising:
a processor device operatively coupled to a memory device (fig 2 elements 1, 170, 190, para 0041, 0042), the processor device being configured to:
receive a transmission at a receiver (Figures, elements 150 antenna array); positioned in a walk-through gate structure having boundaries including curved inner surfaces on each side of a cavity (Figures 3, 4B, 5, 6 elements 130, para 0037), wherein the boundaries are at least partially covered by a reflective material (para 0037);
perform signal space separation between a region inside of the walk-through gate structure and a region outside of the walk-through gate structure (fig 2 element 190 and 110, para 0034-0036, 0042)

Hong does not disclose determine whether the signal was transmitted from at least one radio frequency identifier (RFID) within the boundaries of the walk-through gate structure and process a transaction based on the at least one RFID in response to determining that the signal was transmitted from within the boundaries of the walk-through gate structure
Bergdale disclose a walk-through gateway for regulating access to passengers in an automated fare system (abstract) in which the system monitors a cavity space defined by two opposing gateway structures (fig 5 and 6) and determines whether a signal was transmitted from at least one radio frequency identifier (RFID) within the boundaries of the walk-through gate structure (para 0050 in which Bluetooth beacons interrogate and receive transmissions from a device within the “Fare Gate Trigger Zone”) and process a transaction based on the at least one RFID in response to determining that the signal was transmitted from within the boundaries of the walk-through gate structure (para 0056, 0057, 0060).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Bergdale, in order to facilitate entrance to authorized passengers in a transit system (Bergdale abstract, para 0006, 0007). 

Allowable Subject Matter
4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 recites “the at least one signal processing unit performs the signal space separation based on a received signal strength, a time of the reply, a number of replies received from a tag and an antenna port number.” 
No prior art has been found which teaches such signal space separation being carried out using all of a received signal strength, a time of the reply, a number of replies received from a tag and an antenna port number.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PETER M BYTHROW/Primary Examiner, Art Unit 3648